OPINION — AG — ** COUNTY CLERK — COUNTY HIGHWAY — SALARY ** QUESTION: CAN A DEPUTY COUNTY CLERK MAY BE EMPLOYED AND PAID OUT OF THE FUNDS FROM THE COUNTY HIGHWAY FUND ? — NEITHER THE COUNTY CLERK NOR THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY IS AUTHORIZED BY SAID PROVISIONS TO EMPLOY AND/OR FIX THE COMPENSATION OF A DEPUTY COUNTY CLERK TO ASSIST THE COUNTY CLERK IN PERFORMING THE ADDITIONAL DUTIES MENTIONED BY YOU AND/OR TO PAID COMPENSATION FROM THE COUNTY HIGHWAY FUND. (HIGHWAY FUND HIRE, SALARY, EMPLOYEE) CITE: 69 O.S. 44 [69-44], 69 O.S. 262 [69-262], 19 O.S. 180.65 [19-180.65] (FRED HANSEN)